United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2240
                                    ___________

George Poole,                          *
                                       *
           Appellant,                  * Appeal from the United States
                                       * District Court for the
     v.                                * Eastern District of Missouri.
                                       *
Gene Stubblefield; Richard Dixon,      * [UNPUBLISHED]
                                       *
           Appellees.                  *
                                  ___________

                              Submitted: February 6, 2007
                                 Filed: February 16, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       George Poole appeals the district court’s1 dismissal without prejudice, under
Federal Rules of Civil Procedure 41(b) and 37(d), of his 42 U.S.C. § 1983 lawsuit.
Upon careful review of the record, we find no abuse of discretion in the court’s
dismissal of Poole’s lawsuit for failure to comply with the court’s order directing him
to respond to defendants’ discovery requests, and for his unexplained failure to attend
his properly noticed deposition. See Good Stewardship Christian Ctr. v. Empire


      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Bank, 341 F.3d 794, 797 (8th Cir. 2003) (standard of review for Rule 41(b) dismissal);
Aziz v. Wright, 34 F.3d 587, 589 (8th Cir. 1994) (standard of review for Rule 37(d)
dismissal); Schooley v. Kennedy, 712 F.2d 372, 374 (8th Cir. 1983) (per curiam)
(lesser sanction of dismissal without prejudice mitigates against finding abuse of
discretion). Accordingly, we affirm. See 8th Cir. 47B.
                       ______________________________




                                         -2-